1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN M. TIDWELL,                                 No. 2:19-cv-00212-TLN-DB
12                       Plaintiff,
13           v.
14    ANNE MARIE SCHUBERT,
15                       Defendant.
16

17
      JUAN M. TIDWELL,                                 No. 2:19-cv-01486-KJN
18
                         Plaintiff,
19
             v.
20
      KEELY BOSLER, VIVEK                              RELATED CASE ORDER
21    VISWANATHAN, RICHARD
      GILLIHAN, H.D. PALMER, JOLIE
22    ONODERA, NAV GILL,
23                       Defendants.
24
            The Court has reviewed Defendants’ Notice of Related Case (ECF No. 13). Examination
25
     of the above-captioned actions reveals that they are related within the meaning of Local Rule 123
26
     (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the United States District Court for
27
     the Eastern District of California, two actions are related when they involve the same parties and
28
                                                       1
1    are based on a same or similar claim; when they involve the same transaction, property, or event;

2    or when they “involve similar questions of fact and the same question of law and their assignment

3    to the same Judge . . . is likely to effect a substantial savings of judicial effort.” L.R. 123(a).

4    Further,

5                    [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
6                    single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
7                    higher numbered related actions to himself or herself.
8    L.R. 123(c).

9            Here, the actions involve the same Plaintiff, are based on the same or similar background

10   facts, and likely involve related questions of law. Specifically, both actions involve Plaintiff’s

11   assertion of rights under California Penal Code § 1045, related to his request for release of

12   biological evidence. Consequently, assignment to the same judge would “effect a substantial

13   savings of judicial effort.” L.R. 123(a), see also L.R. 123(c).

14           Relating the cases under Local Rule 123, however, merely has the result that both actions

15   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of

16   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

17   first filed action was assigned.

18           IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01486-KJN is

19   reassigned to District Judge Troy L. Nunley and Magistrate Judge Deborah Barnes, and the

20   caption shall read 2:19-cv-01486-TLN-DB. Any dates currently set in 2:19-cv-01486-KJN are
21   hereby VACATED, and the parties are ordered to refile any pending motions before this Court.

22   The Clerk of the Court is to issue the Initial Pretrial Scheduling Order.

23           IT IS SO ORDERED.

24   Date: August 26, 2019

25

26
                                        Troy L. Nunley
27                                      United States District Judge
28
                                                          2
